Citation Nr: 1826959	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Dependency and Indemnity Compensation, and specifically entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to September 1968.  The Veteran died in January 2013.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2014 rating decision issued by the Philadelphia Pension Center in Philadelphia, Pennsylvania (RO). 


FINDINGS OF FACT

1.  The Veteran died in January 2013.  His causes of death were determined to be primary bronchial gland hepatoid adenocarcinoma of the left main bronchus (bronchial cancer), severe generalized atherosclerosis, and cachexia, with no contributory causes of death.

2.  The evidence does not indicate that the causes of the Veteran's death are related to exposure to toxic herbicides during his active duty service to any other aspect of active duty service.  

3.  The evidence of record does not show that the Veteran's cause of death is etiologically linked to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation, and specifically entitlement to service connection for the cause of the Veteran's death, have not been met.  38 U.S.C. §§ 1110, 1310 (2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination and/or medical opinion when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

VA provided relevant and adequate examinations in December 1994 and January 2013.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Cause of Death

The appellant has submitted a claim for DIC benefits, asserting that the Veteran's death was attributable to his active duty service.  

Pursuant to 38 U.S.C. § 1310, dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse, child, or parent of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C. § 1310  (2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom.  Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a) (2017).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312 (b) (2017).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c)(1) (2017). 

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).

Service connection is warranted for a veteran who has been exposed to a toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307 (a)) for diseases such as chloracne or other acneform diseases consistent with Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, B-cell leukemias, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, chloracne and respiratory cancers, prostate cancer, and as potentially relevant here, ischemic heart disease. 38 C.F.R. § 3.309(e) (2017).

In this case, the Veteran died in January 2013.  The causes of death listed on his autopsy report were primary bronchial gland hepatoid adenocarcinoma of the left main bronchus (bronchial cancer), severe generalized atherosclerosis, and cachexia.  At the time of his death, he was service connected for radiculopathy of the right lower extremity associated with lumbar spine degenerative joint disease, rated at 40 percent, residuals of a right ankle dislocation, lumbar spine degenerative joint disease, radiculopathy of the left lower extremity associated with lumbar spine degenerative joint disease, degenerative joint disease of the hips, degenerative joint disease of the knees, and dermatophytosis of the feet.  

As an initial matter, the there is no indication that the Veteran's numerous service-connected physical disabilities were a contributing cause of his death.  Indeed, while there were many disorders, most were rated only to a mild degree.  Importantly, the appellant has not asserted that the Veteran's service-connectes disabilities were a factor in his ultimate death.  

There is no evidence that the Veteran's various joint and joint-related disorders had any impact on his death, nor has the appellant so asserted.  Rather, it is asserted that the Veteran's causes of death should have been service connected as due to Agent Orange exposure.  

Next, the Board will consider whether any of the identified causes of death should have been service-connected.  In this regard, it is the appellant's primary assertion that the Veteran was exposed to toxic herbicides in service, and that this was the primary cause of his bronchial cancer.  While not listed as a specific cause of death, the Board also notes that the Veteran was being treated for ischemic heart disease.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is warranted for a veteran who has been exposed to a toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307 (a)) for diseases such as chloracne or other acneform diseases consistent with Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, B-cell leukemias, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, chloracne, prostate cancer, and as potentially relevant here, respiratory cancers and ischemic heart disease. 38 C.F.R. § 3.309(e) (2017).

After a review of the evidence of record, the Board determines that service connection is not warranted.  As an initial matter, the evidence does not indicate that the Veteran was exposed to toxic herbicides, despite the appellant's contentions.  

While the Veteran served during the period from 1962 to 1975, and while CAD is a disorder that may be presumed related to toxic herbicide agent exposure under §3.309, the Veteran's service did not include service in Vietnam, per 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran, as well as family members and fellow former service members, contend that the Veteran served on USS KEARSARGE, and that he was an active participant in search and rescue operations in Vietnam.  

Indeed, the Board recognizes service records showing that the Veteran served in Helicopter Anti-Submarine Squadron 6 (HS-6).  Further, United States Naval Aviation records indicate that HS-6 was assigned to USS KEARSARGE, that USS KEARSARGE operated in Vietnam from August 1967 to April 1968, and that these dates fall within the applicable period for presumptive service connection due to Agent Orange exposure.  

However, in this case, service connection cannot be granted based on the Veteran's statements alone due to several inconsistencies with the evidence of record.  First, the Veteran's related civilian occupation, as stated on his DD-214, is "able seaman."  This military occupational specialty is inconsistent with the search and rescue missions mentioned in the statements of record.  The Board notes that a sailor as junior as the Veteran would not have been expected to participate in the rescuing of downed pilots, and that the evidence of record does not show that the Veteran's case is any different.  Second, neither the Veteran nor his former comrades have provided specific descriptions of the search and rescue missions he claims to have undertaken during his service.  Of the buddy statements submitted, only the statement from A.B. provides some detail regarding the missions.  A.B. states that the helicopter carrying him and the Veteran landed at Da Nang, and that this is where the Veteran received the injury that caused his medical discharge.  However, this account is in conflict with direct evidence of record.  Specifically, the Veteran's DD-214 and history of assignments state that the Veteran was stationed at various points in the United States.  No evidence of record mentions landing at Da Nang during the relevant period.  Finally, the Veteran's service records reflect that he received the National Defense Service Medal, but no others.  Notably, he is not in receipt of medals for Vietnam service, nor has he received official recognition for participating in search and rescue missions.  His DD-214 reflects that the Veteran only participated in training for basic military requirements.  Given the above considerations, the Veteran cannot be presumed to have served in Vietnam.  Therefore, service connection for the cause of the Veteran's death cannot be granted based on toxic herbicide exposure.  

Next, although though his primary assertions have been addressed above, the Veteran is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.    

Specifically, the Veteran's service treatment records show no treatment for or symptoms of CAD or bronchial cancer at his separation exam in September 1968, or within the presumptive one-year period after separation.  Moreover, the post-service evidence does not reflect symptoms related to the Veteran's claims on appeal until several years after service.  Specifically, the earliest record of a possible heart condition is recorded in a June 2011 note showing high blood pressure.  Further, while the exact date the Veteran's bronchial cancer was discovered is not clear from the record, there is no indication that it manifested within a year of separation.  Moreover, neither the Veteran nor the appellant truly asserted that his symptoms existed from separation in September 1968 to his death in January 2013.  Therefore, based on the clinical evidence of record, service connection cannot be established through continuity of symptomatology or the Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).    
 
Despite the lack of continuous symptoms, service connection may still be warranted if the evidence otherwise indicates a relationship between his current disorders and his active duty service.  However, there is no medical nexus between the Veteran's active duty and current diagnoses.

The Board notes that there is no VA examination of record for the Veteran's CAD or bronchial cancer.  However, in light of the finding that the Veteran was not exposed to Agent Orange in service, and because there is no other indication in the record that the Veteran's CAD or his bronchial cancer were caused by or related to active service, this appeal may be decided without prejudice to the appellant.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical and substantive evidence of record does not indicate that it is as likely as not that the Veteran's causes of death were related to service, to include asserted Agent Orange exposure.

In arriving at these conclusions, the Board recognizes the statements of the Veteran and several buddy statements relating his CAD and bronchial cancer to his service.   The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of heart disease, or of bronchial or any other cancer.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  In addition, a qualified medical opinion is required to link the Veteran's symptoms at death to his time in service, especially as they relate to a cancer with a multifactorial etiology.  In this case, a qualified medical professional did not make such a finding.  Therefore, the proffered lay statements of belief that the Veteran's CAD and/or his bronchial cancer are related to his time in service, especially the use of Agent Orange in Vietnam, are found to lack competency. 

Unfortunately, based on the evidence of record, the Veteran's claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


